Citation Nr: 9929651	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  97-07 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a temporary total rating for a period of 
hospitalization in 1996.

2.  Entitlement to an increased rating for chronic steroid 
dependent asthma, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased rating for allergic rhinitis 
with chronic sinusitis, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for atypical anxiety 
disorder, currently evaluated as 10 percent disabling.

5.  Entitlement to a combined 80 percent rating for all 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to September 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The veteran testified at a Central Office hearing in June 
1999.  During the hearing, the veteran raised several new 
issues for consideration.  Specifically, the veteran alleged 
that he suffered from a sleep disorder and hypertension 
secondary to prescribed medications for his service-connected 
disabilities.  (Transcript p. 9).  He also raised the issue 
of entitlement to a total disability rating due to individual 
unemployability.  (Transcript pp. 24-25).  Those issues, 
however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate consideration. 


FINDING OF FACT

The veteran was not hospitalized in 1996 in excess of 21 
consecutive days for a service-connected disability.


CONCLUSION OF LAW

A temporary total rating based on VA hospital treatment in 
excess of 21 consecutive days for service-connected 
disability is not warranted.  38 C.F.R. § 4.29 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A temporary total disability rating (100 percent) will be 
assigned where a veteran has required hospital treatment, or 
hospital observation at VA expense, for a service-connected 
disability in a VA facility or an approved hospital for a 
period in excess of 21 consecutive days.  See 38 C.F.R. § 
4.29.

Pertinent medical evidence of record for 1996 reflects that 
the veteran was inpatient at Wayne Memorial Hospital from 
June 16 to June 18, 1996, as a result of complaints of 
shortness of breath associated with his service-connected 
asthma.  A note from Lonnie Hays, M. D., indicates further 
that the veteran was inpatient for treatment related to his 
asthma from November 30, 1996, to December 1, 1996, and that 
he returned to work on December 2, 1996.  The veteran 
received VA outpatient treatment in November 1996.  There is 
no objective evidence to indicate, however, a period of 
hospitalization in either a VA or private facility for the 
requisite period of time during 1996.

The veteran acknowledged at his June 1999 hearing that he had 
not been hospitalized for the required period of time.  
Indeed, it was his recollection that he had not been 
hospitalized at all, although he felt that his medical 
condition had warranted inpatient treatment.  (Transcript pp. 
22-23).  

There is no evidence to support the veteran's claim for a 
temporary total rating based upon hospitalization in 1996 for 
a service-connected disability in excess of 21 days.  
Inasmuch as benefits pursuant to the provisions of 38 C.F.R. 
§ 4.29 require that the veteran be hospitalized not only for 
a period in excess of 21 days, but also for a service-
connected disability, his claim is without legal merit, and 
must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Entitlement to a temporary total rating for a period of 
hospitalization in 1996 is denied.


REMAND

The veteran was last afforded VA examinations of his service-
connected asthma and rhinitis disabilities in December 1996.  
There is no VA examination report on file for his anxiety 
disorder since 1986.  At his June 1999 hearing, he testified 
that his symptomatology had worsened since those 
examinations, he also related that he had experienced 
increased symptomatology in regard to his anxiety disorder.  
Accordingly, the Board finds that current VA examinations are 
necessary in order to fairly adjudicate the veteran's claims 
for increased ratings, as well as his claim for a combined 
disability rating of 80 percent.

The Board also notes that the veteran testified that he was 
continually exposed to a number of different chemicals as a 
result of his current employment.  He stated that his 
employer should be able to provide a list of the chemicals so 
that he could present those to the examiner at his VA 
examination.  The VA examiner could then comment upon whether 
the postservice chemical exposure had an adverse intercurrent 
impact on the veteran's service-connected disabilities.  He 
also testified that he continued to received treatment for 
his disabilities by both VA and private physicians.

As the issue of entitlement to combined 80 percent rating is 
inextricably intertwined with the veteran's claims for 
increased ratings adjudication of the former issue is 
deferred.  

Accordingly, the veteran's case is REMANDED for the following 
actions

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, both VA and 
private, who may possess additional 
records pertaining to care provided after 
1996.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified which have 
not been previously secured.  These 
records should include all records from 
Wayne Memorial Hospital; Lonnie Hays, 
M.D.; the VA Fayetteville Clinic, and 
Social Security Administration records.

2.  The veteran's employer should be 
contacted and requested to provide a 
listing of the chemicals that are 
encountered by the appellant as a result 
of his employment.  Any amplifying 
information regarding chemical properties 
and possible affects on humans should 
also be requested.  The veteran is 
advised that his assistance in obtaining 
the requested material would be helpful 
to his claim.

3.  After completing the foregoing, the 
veteran should be afforded VA 
respiratory, ear, nose and throat 
examinations to determine the current 
severity of his service-connected asthma 
and rhinitis.  All special studies deemed 
necessary by the examiners should be 
conducted and all pertinent clinical 
findings reported in detail.  The claims 
folder must be made available to the 
examining physicians so that the 
pertinent clinical records may be studied 
in detail.  Any material provided by the 
veteran's employer should also be made 
available to the examiner.  If specific 
chemicals are identified, and 
it is shown that the veteran is exposed 
to said chemicals, the examiners are 
asked to provide an opinion as to whether 
such postservice exposure aggravates 
either asthma or rhinitis.  If the 
chemicals do aggravate the preexisting 
level of disability, the degree of such 
aggravation must be expressed in 
percentage terms.  The reports must 
include a complete rationale for all 
opinions expressed.

The veteran should also be afforded a VA 
psychiatric examination to assess the 
current severity of his anxiety disorder.  
All indicated studies, tests and 
evaluations deemed necessary should be 
performed.  The examiner is asked to 
assign a Global Assessment of Functioning 
(GAF) score for the veteran's anxiety 
disorder which is consistent with the 
American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS (4th ed. 1994).  The 
physician must define the score assigned.  
The basis for any conclusion should be 
explained, and any social and industrial 
impairment should be specifically noted.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination reports.  If the reports are 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken.

5.  Thereafter, the RO should adjudicate 
the issues of entitlement to increased 
ratings for asthma, rhinitis, anxiety 
disorder, and entitlement to a combined 
80 percent rating.  If the determinations 
remain unfavorable to the veteran, the RO 
should furnish him and his representative 
with a supplemental statement of the case 
and provide an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


